 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 10532
 2   WILSON, ELSER, MOSKOWITZ,
        EDELMAN & DICKER LLP
 3   6689 Las Vegas Blvd. South, Suite 200
     Las Vegas, NV 89119
 4   Tel: 702.727.1400; Fax: 702.727.1401
     Chad.Butterfield@wilsonelser.com
 5   Attorneys for Plaintiffs Allied
     World Specialty Insurance
 6   Company and Allied World
     Insurance Company
 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
     ALLIED WORLD SPECIALTY INSURANCE                    Case No.: 2:21-cv-00078-JCM-EJY
10   COMPANY f/k/a DARWIN NATIONAL
     ASSURANCE COMPANY, et al.,
11                                                       JOINT MOTION FOR EXTENSION OF
                           Plaintiffs,                   TIME FOR PLAINTIFFS TO FILE
12                                                       OPPOSITION TO DEFENDANT RYAN
     v.                                                  MCCLARAN’S MOTION TO ABSTAIN
13                                                       AND TO DISMISS PLAINTIFFS’
     LISA M. LEE, as Special Administrator of the        COMPLAINT
14   ESTATE OF DEMETRIOS A. DALACAS,
     ESQ., et al.,                                       (First Request)
15
                           Defendants.
16

17            Plaintiffs Allied World Specialty Insurance Company f/k/a Darwin National Assurance

18   Company (“Allied World Specialty”) and Allied World Insurance Company (“Allied World

19   Insurance” and collectively with Allied World Specialty, “Allied World”) and defendant Ryan

20   McClaran (“McClaran”) jointly move this Court for an extension of time for Plaintiffs to file their

21   opposition brief in response to defendant McClaran’s motion to abstain and to dismiss the complaint

22   (ECF No. 23), filed on April 16, 2021 (the “motion”), from the current deadline of April 30, 2021

23   to May 21, 2021. This is the first request for an extension of time for Allied World to file its

24   opposition to the motion.

25            This motion is submitted in accordance with LR IA 6-2 and LR 7-1, and is supported by

26   good cause. On April 16, 2021, Allied World and defendants Joyce Sirianni (“Sirianni”) and Lisa

27   M. Lee (“Lee”) filed a joint motion seeking an extension to May 7, 2021 for Sirianni and Lee to

28   respond to Allied World’s complaint (ECF No. 25), which this Court granted (ECF No. 27). Allied

                                                     1
     253386136V.1
     253386136V.1
 1   World anticipates defendants Sirianni and Lee will file a motion similar to defendant McClaran’s

 2   motion to abstain and to dismiss. Allied World’s opposition to any such motion would be due on

 3   May 21, 2021. Allied World seeks an extension of time to respond to defendant McClaran’s motion

 4   such that Allied World can address concurrently defendant McClaran’s motion and the anticipated

 5   motion from defendants Sirianni and Lee, which would both be due on May 21, 2021.

 6            Based on the foregoing, Allied World and McClaran respectfully request an Order extending

 7   the deadline for Allied World to file its opposition in response to defendant McClaran’s motion to

 8   May 21, 2021.

 9
      BREEDEN & ASSOCIATES, PLLC                          WILSON, ELSER, MOSKOWITZ,
10                                                        EDELMAN & DICKER LLP
11
      By: /s/ Adam J. Breeden                             By: /s/ Chad C. Butterfield
12        ADAM J. BREEDEN, ESQ.                               CHAD C. BUTTERFIELD, ESQ.
          Nevada Bar No. 8768                                 6689 Las Vegas Blvd. South, Ste. 200
13        376 E. Warm Springs Road, Suite 120                 Las Vegas, Nevada 89119
          Las Vegas, Nevada 89119                             Attorneys for Plaintiffs Allied World
14
          Attorneys for Defendant Ryan McClaran               Specialty Insurance Company and
15                                                            Allied World Insurance Company

16

17

18
                                                  IT IS SO ORDERED.
19
                                                  Dated this 30th day of April, 2021.
20
21

22                                                ________________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                                      2
     253386136V.1
     253386136V.1
